DETAILED ACTION
	
Response to Arguments
Applicant's arguments filed 03-04-2021 have been fully considered but they are not persuasive. Applicant argues that the cited prior art fails to show a multi-nitrogen containing heterocyclic molecule that is covalently or ionically bonded to a sulfonic acid of a sulfonated polymer. Applicant further argues that modifying the multi-nitrogen containing heterocyclic molecule (cross-linking agent) taught in Lee to form a bond to a sulfonic acid of the sulfonated polymer would change the principle operation of Lee. Examiner respectfully disagrees. 
Lee teaches a polyelectrolyte membrane that comprises a sulfonated polymer (ion conductor) and cross-linking agent (multi-nitrogen containing heterocyclic molecule), wherein the ion conductor and cross-linking agent are filled in the pores of a porous support (see Summary of Invention, page 3). 
Lee does not specifically disclose that the cross-linking agent is covalently or ionically bonded to the ion conductor, however, Park teaches a highly conductive polymer electrolyte membrane that comprises a nitrogen containing heterocyclic molecule (imidazole compound) and a sulfonated block copolymer having a sulfonated portion (paragraphs 61, 71). 

    PNG
    media_image1.png
    284
    575
    media_image1.png
    Greyscale

As shown above, the sulfonated block copolymer has a sulfonic acid portion that is bonded to the imidazole compound. In addition, a person of ordinary skill in the art would understand that cross-linking is a bond that links one polymer chain to another and these links are covalent bond or ionic bonds. 
Therefore, it would have been obvious to one of ordinary skill in the art to form such highly conductive polymer electrolyte membrane that comprises a nitrogen containing heterocyclic molecule (imidazole compound) and a sulfonated block copolymer having a sulfonated portion (paragraphs 58-60). 
Applicant further argues that there is no motivation to combine the references, however, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
In this case, the cited prior art (Park) provides reasons why a person of ordinary skill in the art would be motivated to use a nitrogen containing heterocyclic molecule (imidazole compound) and a sulfonated block copolymer having a sulfonated portion as the components of the polymer electrolyte membrane because such configuration can improve the ionic conductivity of the membrane (paragraphs 58-60). 
Examiner recommends that applicant presents arguments directed to the bonding process of Park (see page 7 of Remarks filed 03-04-2021) and supported by the attached document (Guthrie) in a declaration or Affidavit. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729